UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

LIZA ACQUAH, GUARDIAN AD LITEM
FOR J.B., A MINOR,

                               Plaintiff,

       -against-                                               5:18-CV-1378 (LEK/DEP)

CITY OF SYRACUSE, et al.,

                               Defendants.


                          MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       In February 2017, Defendant Police Officer Vallon Smith arrived at Nottingham High

School in Syracuse, New York in response to a call from Vice Principal Kenneth Baxter, who

requested that Officer Smith remove Plaintiff J.B. from the school for trespassing. Dkt. No. 1

(“Complaint”) ¶¶ 15–16. A struggle ensued between Plaintiff and Officer Smith as Smith

attempted to arrest Plaintiff. Id. ¶¶ 19–23. Defendant Police Officer Sheldon Lloyd arrived during

the struggle and assisted Officer Smith in arresting Plaintiff. Id. ¶ 26. As a result of the struggle,

Plaintiff suffered a concussion and a broken arm. Id. ¶ 47.

       Plaintiff’s Complaint for damages contains both federal and state claims against the City

of Syracuse, the Syracuse Police Department, Chief of Police Frank Fowler, and Officers Smith

and Lloyd. Compl. at 1. Under 42 U.S.C. § 1983, Plaintiff alleges the use of excessive force,

false arrest, false imprisonment, and assault and battery against Officers Smith and Lloyd, and a

Monell claim against the City of Syracuse and Chief Fowler. Compl. at 1; see Monell v. Dep’t of

Soc. Servs. of City of N.Y., 436 U.S. 658, 694–95 (1978) (holding that municipalities may be
liable under § 1983 only when an official policy or custom causes the constitutional violation).

Plaintiff alleges the state claims of false imprisonment, assault, and battery against Officers

Smith and Lloyd; and negligent training, hiring, retention, and supervision, as well as respondeat

superior liability against the City of Syracuse. Compl. at 1; see Monell, 436 U.S. at 658.

       Now before the Court is Defendants’ motion to dismiss. Dkt. No. 6 (“Motion to

Dismiss”). Defendants move to dismiss the state claims as untimely, the § 1983 assault and

battery claims as redundant of the excessive force claim, the § 1983 false imprisonment and false

arrest claims on the grounds that the arrest was privileged, and the Monell claims for failure to

state a claim. Dkt. No. 6-4 (“Defendants’ Memorandum”) at 3–13. Defendants also move to

bifurcate the Monell claims from the claims against the police officers. Defs.’ Mem. at 17–20.

Finally, Defendants request that this Court either direct Plaintiff to replead certain parts of the

Complaint or strike portions of the Complaint under Fed. R. Civ. P. 12(e) and (f) because the

Complaint allegedly contains impertinent, immaterial, and scandalous matter. Id. at 20–26. For

the following reasons, the state claims, the § 1983 assault and battery claims, and the § 1983

false imprisonment and false arrest claims are dismissed. The motion to dismiss the Monell

claims is denied. As Defendants did not move to dismiss the excessive force claims, it also

survives. Additionally, the motion to bifurcate the Monell claims and the request to order

Plaintiff to replead or strike parts of the Complaint are denied.

II.    BACKGROUND

       The Court draws all facts, which are assumed to be true, from the Complaint and any

documents attached to the Complaint. See Amidax Trading Grp. v. S.W.I.F.T. SCRL, 671 F.3d

140, 145 (2d Cir. 2011). Plaintiff J.B. is a 14-year-old freshman at Nottingham High School who


                                                  2
has special needs. Compl. ¶ 52. The high school is located in Syracuse, New York. Id. On

Thursday, February 9, 2017, Officer Smith of the Syracuse Police Department responded to a call

from Vice Principal Baxter to come remove Plaintiff from the school. Id. ¶ 15. Vice Principal

Baxter had already suspended Plaintiff from the school and ordered him to leave the premises. Id.

When Officer Smith arrived, Plaintiff had reentered the school to keep warm while waiting for a

bus to pick him up because it was 15 degrees outside with 17 MPH winds, creating a negative

wind-chill factor. Id. Vice Principal Baxter told Officer Smith that “he instructed [Plaintiff] to

leave the school and [Plaintiff] had refused to leave.” Id. ¶ 16. Baxter told Smith that “he

want[ed] [Plaintiff] arrested for trespassing.” Id. Regarding the events that follow this point in

time, there is a dispute between Officer Smith’s police report and the facts stated in the

Complaint, which are supported by video evidence. Id. ¶¶ 28–47. The facts stated in the

Complaint are as follows.

       Officer Smith approached Plaintiff and began to escort him out of the building. Id. ¶ 17.

As the pair proceeded toward the entrance of the building, Officer Smith suddenly lunged at

Plaintiff, who had his hands in his pockets at this time. Id. ¶¶ 18–19. Officer Smith slammed

Plaintiff against the wall, squeezing the back of his neck. Id. ¶¶ 19–20. Plaintiff then removed his

hands from his pockets to attempt to free himself from Smith’s grip. Id. ¶¶ 20–22. Officer Smith

reacted by slamming Plaintiff against the wall again, punching Plaintiff in the head and face, and

attempting to wrestle him to the floor. Id. ¶ 23. Four large, male members of the school staff

eventually approached the scene to try to pull Officer Smith away from Plaintiff, but they

ultimately failed. Id. ¶ 24. Officer Lloyd arrived at the scene as back-up just after the four staff

members attempted to intervene. Id. ¶ 26. Together, Smith and Lloyd lifted Plaintiff into the air


                                                  3
and slammed his body to the ground, breaking his left arm and causing him to suffer a

concussion. Id. At this point, the Officers arrested Plaintiff. Id.

        Liza Acquah, Guardian Ad Litem for Plaintiff, filed a notice of claim against the City of

Syracuse on April 10, 2017. Dkt. No. 6-2 (“First Notice of Claim”). The notice of claim alleged

that her son, Plaintiff, had been arrested at school and came home with an injured arm. Id. The

video footage of the incident at the school was not released until March 29, 2018. Compl. ¶ 8.

Plaintiff’s Guardian Ad Litem filed a second notice of claim five days after the video was

released, on April 3, 2018. Id. She filed the Complaint on November 28, 2018. Dkt. No. 1.

III.    LEGAL STANDARD

        To survive a motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure, a “complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The complaint need not

contain “detailed factual allegations,” but must contain more than legal conclusions “devoid of

‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557). A

claim is facially plausible when the plaintiff has pleaded facts that allow the court to reasonably

infer that the defendant is liable. Id. The plausibility standard demands “more than a sheer

possibility that defendant has acted unlawfully.” Id. However, if those facts raise “the reasonable

expectation that discovery will reveal evidence of the [misconduct],” the complaint states a

claim. Twombly, 550 U.S. at 556. The Court must take the facts as true and draw all reasonable

inferences in Plaintiff’s favor. Amidax Trading Grp., 671 F.3d at 145.




                                                   4
I.     DISCUSSION

       A. Syracuse Police Department

       Since a police department “may not sue or be sued” under New York law, the Syracuse

Police Department must be dismissed from this case. Jenkins v. Liadka, No. 10-CV-1223, 2012

WL 4052286, at *9 (N.D.N.Y. Sept. 13, 2012). Police departments are “merely administrative

arms” of a municipality, so they do not have their own legal identities under which they can sue

or be sued. Id. The City of Syracuse is the municipality in this case, so the Monell claims should

be directed toward the City of Syracuse, not the Syracuse Police Department. Id. Therefore, the

Syracuse Police Department is dismissed from this case.

       B. Plaintiff’s State Law Claims

       In federal court, “state notice-of-claim statutes apply to state-law claims.” Hardy v.

N.Y.C. Health & Hosp. Corp., 163 F.3d 789, 793 (2d Cir. 1999). In New York, a notice-of-claim

against a municipality or any officer appointed by a municipality must be filed within ninety days

after the claim accrues. N.Y. Gen. Mun. Law § 50-e(1)(a). The notice must contain the name and

address of the claimant, the nature of the claim, the time and place where the claim arose, and the

injuries claimed to have been sustained. N.Y. Gen. Mun. Law § 50-e(2).

       Plaintiff’s Guardian Ad Litem filed a notice-of-claim on April 10, 2017, which is within

ninety days after the claim accrued on February 9, 2017. First Notice of Claim. However, this

notice did not contain a sufficient description of the nature of the claim as required by the state

law. Id. § 50-e(2). It merely stated that Plaintiff had been arrested at school and he came home

with a broken arm without alleging any wrongdoing. First Notice of Claim.




                                                  5
       After the video footage of the incident was released on March 29, 2018, Plaintiff’s

Guardian Ad Litem filed a second notice-of-claim on April 3, 2018. Compl. ¶ 8. However, April

3, 2018 is well beyond ninety days after the incident, which occurred on February 9, 2017.

Id. ¶ 15. A plaintiff must seek leave of the state supreme court or county court to file a late

notice-of-claim, or else the claim is null. N.Y. Gen. Mun. Law § 50-e(7); Tyk v. Surat, 675 Fed.

App’x 40, 42 (2d Cir. 2017). However, Plaintiff failed to seek permission to file his notice-of-

claim late. Dkt. No. 16 (“Plaintiff’s Opposition”) at 11. Therefore, Plaintiff’s state law claims are

dismissed. N.Y. Gen. Mun. Law § 50-e(7); Tyk, 675 Fed. App’x at 42.

       Plaintiff argues that his delay may be excused under Rule 6(b) of the Federal Rules of

Civil Procedure, which says that the Court may extend the time for motion papers “after the time

has expired if the party failed to act because of excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B);

Pl.’s Opp’n at 11. However Rule 6(b) permits courts to extend time limits under the Federal

Rules of Civil Procedure, not under state statute of limitations. To determine whether notice of a

claim is timely, the Second Circuit looks to “the law of the relevant state, including state tolling

rules.” Wilchfort v. Knight, 307 F. Supp. 3d 64, 81 (E.D.N.Y. 2018) (citing Casey v. Merck &

Co., 653 F.3d 95, 100 (2d Cir. 2011)). Therefore, Rule 6(b) of the Federal Rules of Civil

Procedure can not excuse Plaintiff’s late filing of notice. Id. Accordingly, Plaintiff’s state law

claims are dismissed.

       C. Section 1983 False Arrest and False Imprisonment Claims

       Except for the rule that only state actors may violate the Constitution and be sued under

§ 1983, the elements of false arrest and imprisonment are the same under the Fourth Amendment

and New York law. Posr v. Doherty, 944 F.2d 91, 96 (2d Cir. 1991). A false arrest claim requires


                                                  6
that the plaintiff show (1) that the defendant intended to confine the plaintiff, (2) that the plaintiff

was aware of the confinement, (3) the confinement was non-consensual, and (4) the confinement

was not privileged. Singer v. Fulton Cty. Sheriff, 63 F.3d 110, 118 (2d Cir. 1995). A warrantless

arrest for a misdemeanor is privileged “if the officer ha[d] probable cause to believe that the

suspect committed a crime in the officer’s presence.” District of Columbia v. Wesby, 138 S.Ct.

577, 586 (2018) (holding that officers had probable cause to arrest plaintiffs for unlawfully

entering a building when the officers saw plaintiffs in the building and inferred from the

circumstances, including information from neighbors, that the plaintiffs did not have permission

to be there). “Probable cause is established ‘when the arresting officer has knowledge or

reasonably trustworthy information sufficient to warrant a person of reasonable caution in the

belief that an offense has been committed by the person to be arrested.’” Singer, 63 F.3d at 119

(quoting O’Neill v. Town of Babylon, 986 F.2d 646, 650 (2d Cir. 1993)).

        The officer may have probable cause even if he relies on information that turns out to be

mistaken, so long as it was reasonable to rely on that information at the time. Bernard v. United

States, 25 F.3d 98, 103 (2d Cir. 1994). Thus, an officer has probable cause to arrest an individual

“if he received his information from some person, normally the putative victim or eyewitness,

who it seems reasonable to believe is telling the truth.” Caldarola v. Calabrese, 298 F.3d 156,

163 (2d Cir. 2002) (quoting Miloslavsky v. AES Eng’g Soc’y, 808 F. Supp. 351, 355 (S.D.N.Y.

1992)). The informant’s “basis of knowledge and veracity (i.e. how he knows and why we should

believe him)” are instrumental in determining whether it is reasonable to rely on the informant.

United States v. Elmore, 482 F.3d 172, 179 (2d Cir. 2007).




                                                   7
        Plaintiff argues that he was not actually trespassing because he was leaving the building

at the time of the arrest. Compl. ¶ 91. However, New York Penal Law § 140.10 defines criminal

trespass in the third degree to include “knowingly enter[ing] or remain[ing] unlawfully” in a

school “in violation of a personally communicated request to leave the premises from a principal,

custodian . . . or other person in charge thereof.” See also § 140.00(5) (defining “unlawfully in

this context as ““without a legitimate reason”). Smith saw Plaintiff in the building and

reasonably relied on Vice Principal Baxter’s statement that Baxter—who was an eye-witness and

not an anonymous informant—had told Plaintiff to leave but that Plaintiff had “refused” to do so.

Compl. ¶ 16; see Arum v. Miller, 331 F. Supp. 2d 99, 110 (E.D.N.Y. 2004) (dismissing false

arrest claim on summary judgment because school staff member “told police on the scene that he

had asked [the] plaintiff to leave the premises,” explaining that “[s]uch information, relayed by a

person capable of revoking permission to be in the school, is sufficient to create probable cause

for a police officer to arrest an individual for criminal trespass in the third degree”); cf. Florida v.

J.L., 120 S.Ct. 1375, 1378 (2000) (holding that it is less reasonable to rely on information from

an anonymous source than from a known informant).

        Officer Lloyd was also named in the § 1983 false arrest and imprisonment claims.

Compl. ¶ 29. An assisting officer has probable cause to make an arrest as long as the officer is

acting “as a result of communication with a fellow officer or another police agency in possession

of sufficient information to constitute probable cause for the arrest.” People v. Ketcham, 712

N.E.2d 1238, 1241 (N.Y. 1999). Lloyd was called as backup to assist Smith. Compl. ¶ 28.

Because Officer Smith had received sufficient information from Vice Principal Baxter to

constitute probable cause to make the arrest, Officer Lloyd also had probable cause to assist in


                                                   8
the arrest since he got his information from Officer Smith. Compl. ¶ 28; see Ketcham, 712

N.E.2d at 1241.

       Accordingly, Plaintiff’s § 1983 false arrest and imprisonment claims are dismissed.

       D. Section 1983 Assault and Battery Claims

       In addition to the §1983 excessive force claim, Plaintiff alleges claims for assault and

battery under §1983 against Officer Smith and Officer Lloyd. Compl. at 34. However, Plaintiff’s

assault and battery claims “[are] duplicative of his excessive force claim[s] and must be

dismissed.” Burdick v. N.Y. State Police, No. 14-CV-1254, 2015 WL 1954616, at *6 (N.D.N.Y.

Apr. 28, 2015).

       E. Section 1983 Monell Claim

               1. City of Syracuse

       Plaintiff claims that the City of Syracuse is liable for Officers Smith and Lloyd’s use of

excessive force on, assault and battery of, and false arrest of Plaintiff. Compl. ¶ 24–25. Because

the Court has already dismissed both the state and federal false arrest and assault and battery

claims, the only question is whether the City of Syracuse may be liable for the alleged excessive

force. To hold a city liable under §1983, a plaintiff must prove that “there is an official policy or

custom that caused the plaintiff to be subjected to a denial of a constitutional right.” Batista v.

Rodriguez, 702 F.2d 393, 397 (2d Cir. 1983). Any of the following may demonstrate a municipal

policy or custom: (1) a formal policy that has been officially endorsed by the municipality,

Monell, 436 U.S. at 694; (2) an action taken by an official who is responsible for establishing

municipal policies with respect to the subject matter in question, Pembaur v. City of Cincinnati,

475 U.S. 469, 483–84 (1986); (3) a widespread practice that is so “permanent and well settled as


                                                  9
to constitute a ‘custom or usage’ with the force of law,” City of St. Louis v. Praprotnik, 485 U.S.

112, 127 (1988); or (4) a failure to train, supervise, or discipline that “amounts to a deliberate

indifference to the rights of persons with whom the police come into contact,” City of Canton v.

Harris, 489 U.S. 378, 388 (1989).

        Plaintiff alleges that Syracuse Police Department’s failure to train, discipline, and

supervise its officers directly resulted in the use of excessive force against Plaintiff.

Compl. ¶¶ 79–80. Defendants argue that Plaintiff did not plead sufficient facts for a Monell claim

because of Grant v. City of Syracuse, No. 15-CV-445, 2018 WL 4778901 (N.D.N.Y. Oct. 3,

2018). Defs.’ Mem. at 12–13. In Grant, after a trial, the jury found that there was not enough

evidence to support a similar Monell claim against Syracuse. Id. Defendants argue that because

the jury did not find for plaintiffs under a very similar set of facts, Plaintiff’s Complaint fails to

state a claim. Id. at 12–13. However, the fact that a jury in a separate, albeit similar, case did not

find for other plaintiffs does not mean that Plaintiff cannot prevail in his case. Issue preclusion

does not apply here because Plaintiff was not a party to Grant and presents allegations of liability

for an incident (i.e., Plaintiff’s assault) that was not adjudicated in that case. See Bravo-

Fernandez v. United States, 137 S.Ct. 352, 354 (2016) (holding that issue preclusion can bar the

second contest of an issue if it has been “resolved by a prior judgment.”).

        Plaintiff’s claim against Syracuse survives if all of Plaintiff’s alleged facts, taken as a

whole, plausibly suggest a pattern of similar constitutional violations by “untrained employees”

that Syracuse policymakers recklessly failed to correct, leading to Plaintiff’s unjustified assault.

Connick v. Thompson, 563 U.S. 51, 62 (2011). Plaintiff alleges that the Syracuse Police

Department has repeatedly refused to discipline or retrain officers who have been the subjects of


                                                  10
dozens of excessive force complaints. Compl. ¶¶ 82–84. In his Complaint, Plaintiff includes five

specific instances of excessive force by the Syracuse police officers, including an instance where

they “tased a disabled man multiple times for standing on a bus when he was unable to sit due to

his disability.” Compl. ¶ 86. These facts plausibly suggest a “pattern of similar constitutional

violations by untrained employees” supporting a deliberately indifferent failure to train,

supervise, and discipline Syracuse Police Officers that caused the violation of Plaintiff’s

constitutional rights. Compl. ¶¶ 79–86; see Batista, 702 F.2d at 397 (explaining that a “persistent

failure to discipline subordinates who violate civil rights” can give rise to municipal liability

under Monell). Therefore, Defendants’ motion to dismiss the claim against Syracuse is denied.

                2. Chief Fowler

                       a. Official Capacity

       Plaintiff also asserts a Monell claim against Chief Fowler in both his individual and

official capacities. Compl. ¶ 87. Monell claims against individuals in their official capacity

should be dismissed as duplicative when the plaintiff also asserts a Monell claim against the

individual’s municipal employer. Grant v. City of Syracuse, No. 15-CV-445, 2017 WL 5564605,

at *16 n.13 (N.D.N.Y. Nov. 17, 2017). Plaintiff has already asserted a Monell claim against

Syracuse. Compl. at 24. Therefore, the Monell claim against Chief Fowler in his official capacity

is dismissed.

                       b. Individual Capacity

       Direct participation in the underlying constitutional violation is not always necessary to

hold a defendant liable in his individual capacity. Al-Jundi v. Estate of Rockefeller, 885 F.2d

1060, 1066 (2d Cir. 1989). If a supervisory individual demonstrates deliberate indifference by


                                                 11
failing to act to prevent a constitutional violation, he may be liable. Id. In Colon v. Coughlin, the

Second Circuit held that supervisory liability could be established five ways: by showing the

supervisor’s (1) direct participation in the constitutional violation; (2) failure to remedy the

wrong after “being informed of the violation through a report or appeal;” (3) creation of “a policy

or custom under which unconstitutional practices occurred, or allow[ing] the continuance of such

a policy or custom;” (4) gross negligence in the supervision of individuals who violated the

constitutional rights; or (5) “deliberate indifference to the rights of the [individual] by failing to

act on information indicating that unconstitutional acts were occurring.” Colon v. Coughlin, 58

F.3d 865, 873 (2d Cir. 1995). The Supreme Court later held that supervisors’ “knowledge and

acquiescence” alone was not enough to hold supervisors liable for claims requiring

discriminatory intent. Iqbal, 556 U.S. at 676–77, 682. However, Iqbal does not preclude claims

based on supervisors’ deliberate indifference where the underlying constitutional violation

requires no more than deliberate indifference. Turkmen v. Hasty, 789 F.3d 218, 250 (2d Cir.

2015), rev’d on other grounds, Ziglar v. Abbasi, 137 S.Ct. 1843 (2017). Excessive force, the

constitutional violation in question, can be proven based on deliberate indifference theories

alone. See Outlaw v. City of Hartford, 884 F.3d 351, 373 (2d Cir. 2018).

        Plaintiff alleges facts that, if true, plausibly suggest that Chief Fowler has failed to act on

information indicating that unconstitutional acts were occurring within his police department.

See Compl. ¶¶ 82–87. Of the thirty-five cases that were recommended for discipline by the

Citizen’s Review Board in 2012 and 2013, Chief Fowler only recalls disciplining one officer. Id.

at ¶ 83–84. Out of the one hundred and seven cases filed with the Citizens Review Board against

the Syracuse Police Department in 2014, twenty-one of which were recommended for discipline


                                                  12
by the Citizen’s Review Board, Chief Fowler still only disciplined one officer. Id. at ¶ 82. These

allegations plausibly suggest that Chief Fowler has ignored what has been an “exponential rise in

excessive force claims” in recent years. Compl. ¶¶ 82–87. Such a failure to discipline so many

past violations plausibly shows deliberate indifference to the rights of citizens, including

Plaintiff, who interact with officers. See Cash v. Cty. of Erie, 654 F.3d 324, 344 (2d Cir. 2011)

(holding that a failure to discipline prison guards who engaged in sexual contact with female

inmates in previous instances constitutes a deliberate indifference to the constitutional rights of a

plaintiff who was later sexually assaulted by a prison guard). Accordingly, Defendants’ motion to

dismiss the Monell claim against Chief Fowler in his individual capacity is denied.

       F. Defendants’ Request to Bifurcate the Monell Claim

       Defendants request that the Monell claims against Syracuse and Chief Fowler be

bifurcated into separate trials to avoid prejudice against Officers Smith and Lloyd in their

individual capacities and to avoid jury confusion should there be a trial. Defs.’ Mem. at 17–19.

While Defendants raise some potentially valid concerns, it is too early in this litigation to decide

whether any claims should be bifurcated. Bifurcation is premature when discovery is not yet

complete because the development of the factual record may affect the issues that will be tried.

Krueger v. N.Y. Telephone Co., 163 F.R.D. 446, 448 (S.D.N.Y. 1995). Defendants’ motion to

bifurcate the Monell claim is therefore denied.

       G. Compliance with Fed. R. Civ. P. 8, 10, 12(e), and 12(f)

       Defendants assert that Plaintiff’s Complaint does not comply with Rules 8(a)(2),

“8(e)(1)”, or 10, of the Federal Rules of Civil Procedure, and they request that the Court dismiss

the Complaint or strike portions of it under Rule 12(f), or require that Plaintiff replead certain


                                                  13
sections of it under Rule 12(e). Defs.’ Mem. at 25. First, both Defendants’ Rule 10 and Rule

“8(e)(1)” defenses are insufficient because they do not explain how Plaintiff’s Complaint fails to

comply with Rule 10, and there is no Rule 8(e)(1) of the Federal Rules of Civil Procedure. See

Fed. R. Civ. P. 8; 10. Therefore, Defendants’ arguments based on those purported rules fail.

       Defendants argue that Plaintiff should have to replead his claims because the Complaint

mixes paragraphs of facts and legal conclusions, contains legal citations, and is otherwise

confusing. Defs.’ Mem. at 22–23, 25. Rule 8(a)(2) requires that a complaint contain a “short and

plain statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2),

and “the pleading standard Rule 8 announces . . . demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation,” Iqbal, 556 U.S. at 678 (citing Twombly, 550

U.S. at 555). However, the standard to meet to grant a motion for a more definite statement under

Rule 12(e) is demanding. Cole v. N.Y. State Dep’t of Corr. Servs., No. 10-CV-1098, 2012 WL

4491825, at *22 (N.D.N.Y. Aug. 31, 2012). A motion for a more definite statement is “generally

disfavored and should not be granted unless ‘the complaint is so excessively vague and

ambiguous as to be unintelligible and as to prejudice the defendant seriously in attempting to

answer it.’” Cole, 2012 WL 4491825, at *22 (quoting Holmes v. Fischer, 764 F. Supp. 2d 523,

531 (W.D.N.Y. 2011)). While Plaintiff’s Complaint contains conclusions of law, it is not so

vague or ambiguous as to be unintelligible to the reader or prejudice the defendants in attempting

to answer it. See Cole, 2012 WL 4491825, at *22. Therefore, Defendants’ request for a more

definite statement is denied.

       Additionally, Defendants argue that portions of the Complaint should be struck pursuant

to Rule 12(f) because it contains “scandalous” material. Defs.’ Mem. at 23–25. They point to


                                                 14
Plaintiff’s allegations that Officers Smith and Lloyd have committed “perjury” and joined in an

“illegal conspiracy”, which are possibly a criminal offenses. Id. at 24. Rule 12(f) provides that a

court may strike from a pleading any redundant, immaterial, impertinent, or scandalous matter.

Fed. R. Civ. P. 12(f). Indeed, allegations may be stricken where they have no bearing on the

parties’ claims or defenses, will likely be prejudicial, or where they have criminal overtones.

Aventis Envtl. Sci. USA LP v. Scotts Co., No. 99-CV-4015, 2003 WL 1787295, at *2 (S.D.N.Y.

Apr. 3, 2003). “However, ‘the courts should not tamper with pleadings unless there is a strong

reason for so doing.’” Id. (quoting Lipsky v. Commonwealth United Corp., 551 F.2d 887, 893

(2d Cir.1976)). And “it is settled that the motion [to strike] will be denied, unless it can be shown

that no evidence in support of the allegation would be admissible.” Lipsky, 551 F.2d at 893; see

also Ulla–Maija, Inc. v. Kivimaki, No. 2-CV-3640, 2003 WL 169777, at *4 (S.D.N.Y. Jan. 23,

2003) (observing that motions to strike are disfavored and will not be granted unless it is clear

that the allegations can have no possible bearing on the subject matter of the litigation).

       While unsupported allegations of criminal conduct irrelevant to a plaintiff’s claims may

be struck, the challenged statements are both supported by Plaintiff’s factual allegations and are

relevant to his claims. See Restis v. Am. Coal. Against Nuclear Iran, Inc., 53 F. Supp. 3d 705,

731 (S.D.N.Y. 2014). Whether Officers Smith and Lloyd truthfully recorded the events

surrounding the use of force upon Plaintiff bears on whether Plaintiff’s story is true, and whether

the force the officers used was excessive. In addition, making false statements on an arrest report

is still a Class A misdemeanor in New York. N.Y. Penal Law § 210.45. Therefore, the use of the

terms “illegal conspiracy” and “perjury” does not justify relief under Rule 12(f).




                                                 15
        Defendants also point to other colorful descriptions of the Officers’ actions, which they

assert is immaterial, scandalous, and a “persistent recitation of the same facts alleged in multiple

paragraphs, which is impertinent to the Complaint.” Defs.’ Mem. at 25. Defendants argue that

Plaintiff’s descriptions of Officer Smith’s actions, such as: “grab[bing] MINOR J.B. by the

crotch;” “barbaric force;” and “like a professional T.V. wrestler,” are scandalous and immaterial.

Id. Yet, Defendants fail to demonstrate that Plaintiffs will be unable to adduce evidence to

support these allegations. See Lipsky, 551 F.2d at 893. Therefore, the request to strike these

statements is denied.

        Lastly, Defendants move to strike some material that they claim is inadmissible character

evidence. Defs.’ Mem. at 24–25. However, evidence relevant to character may be admissible for

other purposes, and it is too early at this stage of litigation to determine whether it will be.

Lipsky, 551 F.2d at 893. Questions surrounding evidence should be addressed further down the

line because they require “the context of an ongoing and unfolding trial in which to be properly

decided.” Id. Accordingly, Defendants’ motion to strike under Rule 12(f) is denied.

II.     CONCLUSION

        Accordingly, it is hereby:

        ORDERED, that Defendants’ Motion to Dismiss is GRANTED in part. The Syracuse

Police Department is dismissed from this case; Plaintiff’s state law claims are dismissed

without prejudice due to Plaintiff’s failure to file a timely notice of claim; the Plaintiff’s § 1983

false imprisonment and false arrest claims are dismissed without prejudice because the

Complaint demonstrates that Officers Smith and Lloyd had probable cause to make the arrest;




                                                  16
and the Plaintiff’s § 1983 assault and battery claims are dismissed with prejudice because they

are duplicative of his excessive force claims; and it is further

        ORDERED, Plaintiff may move to replead her state law claims and her § 1983 false

imprisonment and false arrest claims within ninety days of the date of this Memorandum-

Decision and Order; and it is further

        ORDERED, that the Motion to Dismiss is otherwise DENIED. The § 1983 excessive

force claims against Officers Smith and Lloyd and the Monell claims against Chief Fowler and

Syracuse survive; and it is further

        ORDERED, that the Monell claims against Chief Fowler and Syracuse will not be

bifurcated from the excessive force claims against Officers Smith and Lloyd at this stage of

litigation; and it is further

        ORDERED, that Defendants’ requests for relief under Rules 12(e) and (f) are denied.

        IT IS SO ORDERED.


DATED:          August 22, 2019
                Albany, New York




                                                  17
